DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species I in the reply filed on 12/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-13 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Group I, Species II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkubo et al. [U.S. Pub. No. 2014/0009254].
Regarding Claim 1, Ohkubo et al. shows an inductor component (Fig. 11 with teachings from Figs. 1-10) comprising: 
an element body (see Fig. 11) including a first magnetic layer (22b) and a second magnetic layer (22a) that contain a metal magnetic powder (Paragraph [0109]) and that are laminated along a first direction (see Fig. 11, top-bottom direction or y-direction); 
a spiral wiring (seed layer of element 10a or 10b, see Fig. 3B, Paragraph [0099]) disposed between the first magnetic layer and the second magnetic layer (see Fig. 11, seed layer of element 10a or 10b disposed between elements 22b, 22a); 
a vertical wiring (25a or 25b) connected to the spiral wiring (seed layer of element 10a or 10b) and extending in the first direction to penetrate the element body (see Fig. 11, element 25a or 25b connected to seed layer of element 10a or 10b and extending in the top-bottom direction to penetrate the element body); and 
an external terminal (26a or 26b) connected to the vertical wiring (see Fig. 11) and exposed on a first principal surface (top surface) of the element body orthogonal to the first direction (see Fig. 11, element 26a or 26b connected to element 25a or 25b and exposed on a top surface of the element body orthogonal to the top-bottom direction), wherein 
the spiral wiring (seed layer of element 10a or 10b) is disposed on a first plane orthogonal to the first direction (see Fig. 11, seed layer of element 10a or 10b is disposed on a first plane orthogonal to the top-bottom direction) and includes a pad part (plating layer 20 of element 11a or 11b, see Figs. 4B and 11, Paragraphs [0098], [0100], [0102]-[0103]) to which the vertical wiring (25a or 25b) is connected (see Fig. 11), a spiral part (10a or 10b) extending from the pad part (plating layer 20 of element 11a or 11b) on the first plane (see Fig. 11), and a lead-out part (seed layer of element 11a or 11b) extending from the pad part on the first plane (see Fig. 11, Paragraphs [0098], [0100], [0102]-[0103]) and exposed from a side surface of the 
Regarding Claim 2, Ohkubo et al. shows the lead-out part (seed layer of element 11a or 11b) extends from the pad part in a direction without turning back toward the spiral part (see Fig. 11, seed layer of element 11a or 11b extends from plating layer 20 of element 11a or 11b in a direction without turning back toward seed layer of element 10a or 10b).  
Regarding Claim 3, Ohkubo et al. shows the lead-out part (seed layer of element 11a or 11b) extends from the pad part in a direction opposite to a center side of the spiral part (see Fig. 11, seed layer of element 11a or 11b extends from plating layer 20 of element 11a or 11b in a direction opposite to a center side of seed layer of element 10a or 10b).  
Regarding Claim 4, Ohkubo et al. shows the lead-out part (seed layer of element 11a or 11b) is exposed from the side surface of the element body closest to the pad part (see Fig. 11, seed layer of element 11a or 11b is exposed from the side surface of the element body closest to plating layer 20 of element 11a or 11b).  
Regarding Claims 5 and 14, Ohkubo et al. shows the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part (see Fig. 11, the width of plating layer 20 of element 11a or 11b is larger than the width of element 10a or 10b and larger than the width of seed layer of element 11a or 11b, Paragraphs [0098], [0100], [0102]-[0103]).  
Regarding Claims 6 and 15, Ohkubo et al. shows an insulating layer (21) coating a surface of the spiral wiring (see Figs. 9B and 11) and containing no magnetic substance (element 21 is made of insulating resin and therefore no magnetic substance, Paragraph [0078]), wherein the vertical wiring (25a or 25b) includes a columnar wiring (portion of element 25a or 25b at element 22a or 22b) penetrating the first magnetic layer or the second magnetic layer of the element body (see Fig. 11) and a via wiring (portion of element 25a or 25b at element 21) penetrating the insulating layer (see Fig. 11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Hayashi [JP 05-036533] and Inoue et al. [JP 2000-150241].
Regarding Claims 5 and 14, Ohkubo et al. shows the claimed invention as applied above.
In addition, Hayashi shows the width of the pad part (a or h) is larger than the width of the spiral part (11-1 or 11-4) and larger than the width of the lead-out part (left portion of element a or h is the lead-out part, see Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Hayashi for the device as disclosed by Ohkubo et al. to facilitate high Q-factor and self-resonance frequency (Abstract, Purpose). The motivation would also to facilitate conductivity with improve connection reliability that improve adhesion and mechanical strength between conductive layers.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Inoue et al. for the device as disclosed by Ohkubo et al. in view of Hayashi to facilitate desirable electrical connection by improve connection reliability achieving desirable inductance and/or Q value.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Nakamura et al. [U.S. Pub. No. 2015/0035634].
Regarding Claims 5 and 14, Ohkubo et al. shows the claimed invention as applied above.
In addition, Nakamura et al. shows an inductor (Figs. 1A-2) teaching and suggesting the width of the pad part (32B) is larger than the width of the spiral part (31A) and larger than the width of the lead-out part (31B, see Figs. 1A-2, width of element 32B is larger than width of element 31A and element 31B).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Nakamura et al. for the device as disclosed by Ohkubo et al. to facilitate desirable electrical connection and improve inductance (Paragraphs [0038], [0075]).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Kudo et al. [U.S. Pub. No. 2017/0169930].

In addition, Kudo et al. shows an inductor component (Fig. 3M with teachings from Fig. 1) teaching and suggesting an insulating layer (40) coating a surface of the spiral wiring (21 or 22) and containing no magnetic substance (Paragraph [0069]), wherein the vertical wiring includes a columnar wiring (11 or 12) penetrating the first magnetic layer or the second magnetic layer of the element body (see Figs. 3M and 1) and a via wiring (27) penetrating the insulating layer (40, see Figs. 3M and 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an insulating layer coating a surface of the spiral wiring and containing no magnetic substance, wherein the vertical wiring includes a columnar wiring penetrating the first magnetic layer or the second magnetic layer of the element body and a via wiring penetrating the insulating layer as taught by Kudo et al. for the device as disclosed by Ohkubo et al. to facilitate insulation to prevent shorting while also facilitating electrical connection to an external circuit to obtain desirable operating characteristics and inductances (Paragraph [0069]).

Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Sakata [JP 2000-133521].
Regarding Claims 7 and 16, Ohkubo et al. shows the claimed invention as applied above but does not show the lead-out part includes an oxide film exposed from the side surface of the element body.  
Sakata shows a laminated coil (Figs. 1-3) teaching and suggesting the lead-out part includes an oxide film exposed from the side surface of the element body (Paragraph [0014], lead-out part of element 12 is oxidizing will result in an oxide film exposed from the side surface of element 16).  

Regarding Claim 8, Sakata shows the oxide film is a metal oxide film (Paragraph [0014], element 12 is made of metal so therefore oxidizing will result in a metal oxide film).  

Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Oshima et al. [U.S. Pub. No. 2019/0122800].
Regarding Claims 7 and 16, Ohkubo et al. shows the claimed invention as applied above but does not show the lead-out part includes an oxide film exposed from the side surface of the element body.  
Oshima et al. shows a coil component (Figs. 1-2) teaching and suggesting the lead-out part includes an oxide film exposed from the side surface of the element body (Paragraph [0067], lead-out part of element 25 or 26 have metallic oxide will result in an oxide film exposed from the side surface of element 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead-out part includes an oxide film exposed from the side surface of the element body as taught by Oshima et al. for the device as disclosed by Ohkubo et al. to result a contraction factor of the conductive paste at the time of firing is small (Paragraph [0067]).
Regarding Claim 8, Oshima et al. shows the oxide film is a metal oxide film (Paragraph [0067]).  

Claims 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Ha et al. [U.S. Pub. No. 2018/0308617].

Ha et al. shows a coil component (Figs. 1-3C, Table 1) teaching and suggesting the width of the lead-out part (121b) is equal to or less than the width of the spiral part (121a) and equal to or greater than 50 µm (Table1, Sample 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the lead-out part is equal to or less than the width of the spiral part and equal to or greater than 50 µm as taught by Ha et al. for the device as disclosed by Ohkubo et al. to reduce parasitic and stray capacitance and achieve desirable inductance (Table 2).
Regarding Claims 10 and 18, Ohkubo et al. shows the claimed invention as applied above but does not show the thickness of the lead-out part is equal to the thickness of the spiral part.  
Ha et al. shows a coil component (Figs. 1-3C, Table 1) teaching and suggesting the thickness of the lead-out part (121b) is equal to the thickness of the spiral part (121a, Table 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness of the lead-out part is equal to the thickness of the spiral part as taught by Ha et al. for the device as disclosed by Ohkubo et al. to reduce parasitic and stray capacitance, achieve desirable inductance, and increase self-resonant frequency (Table 2).


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki [U.S. Pub. No. 2011/0193671] in view of Hachiya et al. [U.S. Pub. No. 2018/0166199].
Regarding Claim 1, Iwasaki shows an inductor component (Figs. 1-3) comprising: 

a spiral wiring (18) disposed between the first magnetic layer and the second magnetic layer (see Figs. 2-3, element 18 disposed between elements 16a-16d, 16j-16m); 
a vertical wiring (v10-v13) connected to the spiral wiring (18) and extending in the first direction to penetrate the element body (see Figs. 2-3, element v10-v13 connected to element 18 and extending in the z-direction to penetrate the element 12); and 
an external terminal (14b) connected to the vertical wiring (see Figs. 2-3) and exposed on a first principal surface (bottom surface) of the element body orthogonal to the first direction (see Figs. 2-3, element 14b connected to element v10-v13 and exposed on a bottom surface of the element 12 orthogonal to the z-direction), wherein 
the spiral wiring (18) is disposed on a first plane orthogonal to the first direction (see Figs. 2-3, element 18 is disposed on a first plane orthogonal to the z-direction) and includes a pad part (v9) to which the vertical wiring (v10-v13) is connected (see Figs. 2-3), a spiral part (18) extending from the pad part (v9) on the first plane (see Figs. 2-3), and a lead-out part (19e from element 18e, see Figs. 2-3, Paragraphs [0025], [0030]) extending from the pad part on the first plane (see Figs. 2-3, element 19e extending from element v9, Paragraphs [0025], [0030]) and exposed from a side surface (S5) of the element body parallel to the first direction (see Figs. 2-3, element 19e exposed from a side surface S5 of the element 12 parallel to the z-direction, Paragraphs [0025], [0030]).  
Iwasaki does not explicitly disclose a first magnetic layer and a second magnetic layer that contain a metal magnetic powder.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first magnetic layer and a second magnetic layer that contain a metal magnetic powder as taught by Hachiya et al. for the device as disclosed by Iwasaki to facilitate magnetic coupling characteristics and permeability which suppress leakage to achieve desirable inductance values (Paragraphs [0011], [0117]).
Regarding Claim 2, Iwasaki shows the lead-out part (19e) extends from the pad part in a direction without turning back toward the spiral part (see Figs. 2-3, element 19e extends from element v9 in a direction without turning back toward element 18).  
Regarding Claim 3, Iwasaki shows the lead-out part (19e) extends from the pad part in a direction opposite to a center side of the spiral part (see Figs. 2-3, element 19e extends from element v9 in a direction opposite to a center side of element 18).  
Regarding Claim 4, Iwasaki shows the lead-out part (19e) is exposed from the side surface of the element body closest to the pad part (see Figs. 2-3, element 19e is exposed from the side surface S5 of the element 12 closest to element v9).

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Hachiya et al. as applied to claims 1-2 above, and further in view of Hayashi [JP 05-036533] and Inoue et al. [JP 2000-150241].
Regarding Claims 5 and 14, Iwasaki in view of Hachiya et al. shows the claimed invention as applied above but does not show the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Hayashi for the device as disclosed by Iwasaki in view of Hachiya et al. to facilitate high Q-factor and self-resonance frequency (Abstract, Purpose). The motivation would also to facilitate conductivity with improve connection reliability that improve adhesion and mechanical strength between conductive layers.
Moreover, Inoue et al. shows a coil device (Fig. 16) teaching and suggesting the width (D) of the pad part (14) is larger than the width (W) of the spiral part (3) and larger than the width (W) of the lead-out part (right portion of element 14 is the lead-out part, see Fig. 16).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Inoue et al. for the device as disclosed by Iwasaki in view of Hachiya et al. and Hayashi to facilitate desirable electrical connection by improve connection reliability achieving desirable inductance and/or Q value.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Hachiya et al. as applied to claims 1-2 above, and further in view of Hayashi [JP 05-036533] and Ueda et al. [U.S. Pub. No. 2009/0139759].
Regarding Claim 5, Iwasaki in view of Hachiya et al. shows the claimed invention as applied above but does not show the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Hayashi for the device as disclosed by Iwasaki in view of Hachiya et al. to facilitate high Q-factor and self-resonance frequency (Abstract, Purpose). The motivation would also to facilitate conductivity with improve connection reliability that improve adhesion and mechanical strength between conductive layers.
Moreover, Ueda et al. shows a coil device (Fig. 5) teaching and suggesting the width of the pad part (34b) is larger than the width of the spiral part (34) and larger than the width of the lead-out part (L, Paragraph [0039]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Ueda et al. for the device as disclosed by Iwasaki in view of Hachiya et al. and Hayashi to facilitate desirable electrical connection and inductance (Table 2).

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Hachiya et al. as applied to claims 1-2 above, and further in view of Kudo et al. [U.S. Pub. No. 2017/0169930].
Regarding Claims 6 and 15, Iwasaki in view of Hachiya et al. shows the claimed invention as applied above but does not show an insulating layer coating a surface of the spiral wiring and containing no magnetic substance, wherein the vertical wiring includes a columnar 
Kudo et al. shows an inductor component (Fig. 3M with teachings from Fig. 1) teaching and suggesting an insulating layer (40) coating a surface of the spiral wiring (21 or 22) and containing no magnetic substance (Paragraph [0069]), wherein the vertical wiring includes a columnar wiring (11 or 12) penetrating the first magnetic layer or the second magnetic layer of the element body (see Figs. 3M and 1) and a via wiring (27) penetrating the insulating layer (40, see Figs. 3M and 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an insulating layer coating a surface of the spiral wiring and containing no magnetic substance, wherein the vertical wiring includes a columnar wiring penetrating the first magnetic layer or the second magnetic layer of the element body and a via wiring penetrating the insulating layer as taught by Kudo et al. for the device as disclosed by Iwasaki in view of Hachiya et al. to facilitate insulation to prevent shorting while also facilitating electrical connection to an external circuit to obtain desirable operating characteristics and inductances (Paragraph [0069]).

Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Hachiya et al. as applied to claim 1 above, and further in view of Sakata [JP 2000-133521].
Regarding Claims 7 and 16, Iwasaki in view of Hachiya et al. shows the claimed invention as applied above but does not show the lead-out part includes an oxide film exposed from the side surface of the element body.  
Sakata shows a laminated coil (Figs. 1-3) teaching and suggesting the lead-out part includes an oxide film exposed from the side surface of the element body (Paragraph [0014], 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead-out part includes an oxide film exposed from the side surface of the element body as taught by Sakata for the device as disclosed by Iwasaki in view of Hachiya et al. to reduce resin material which can reduce manufacture cost (Paragraph [0014]).
Regarding Claim 8, Sakata shows the oxide film is a metal oxide film (Paragraph [0014], element 12 is made of metal so therefore oxidizing will result in a metal oxide film).  

Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Hachiya et al. as applied to claim 1 above, and further in view of Oshima et al. [U.S. Pub. No. 2019/0122800].
Regarding Claims 7 and 16, Iwasaki in view of Hachiya et al. shows the claimed invention as applied above but does not show the lead-out part includes an oxide film exposed from the side surface of the element body.  
Oshima et al. shows a coil component (Figs. 1-2) teaching and suggesting the lead-out part includes an oxide film exposed from the side surface of the element body (Paragraph [0067], lead-out part of element 25 or 26 have metallic oxide will result in an oxide film exposed from the side surface of element 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead-out part includes an oxide film exposed from the side surface of the element body as taught by Oshima et al. for the device as disclosed by Iwasaki in view of Hachiya et al. to result a contraction factor of the conductive paste at the time of firing is small (Paragraph [0067]).
.  

Claims 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki in view of Hachiya et al. as applied to claim 1 above, and further in view of Ha et al. [U.S. Pub. No. 2018/0308617].
Regarding Claims 9 and 17, Iwasaki in view of Hachiya et al. shows the claimed invention as applied above but does not show the width of the lead-out part is equal to or less than the width of the spiral part and equal to or greater than 50 µm.  
Ha et al. shows a coil component (Figs. 1-3C, Table 1) teaching and suggesting the width of the lead-out part (121b) is equal to or less than the width of the spiral part (121a) and equal to or greater than 50 µm (Table1, Sample 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the lead-out part is equal to or less than the width of the spiral part and equal to or greater than 50 µm as taught by Ha et al. for the device as disclosed by Iwasaki in view of Hachiya et al. to reduce parasitic and stray capacitance and achieve desirable inductance (Table 2).
Regarding Claims 10 and 18, Iwasaki in view of Hachiya et al. shows the claimed invention as applied above but does not show the thickness of the lead-out part is equal to the thickness of the spiral part.  
Ha et al. shows a coil component (Figs. 1-3C, Table 1) teaching and suggesting the thickness of the lead-out part (121b) is equal to the thickness of the spiral part (121a, Table 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness of the lead-out part is equal to the thickness of the spiral part as taught by Ha et al. for the device as disclosed by Iwasaki in view .


Claims 1-4, 6, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. [U.S. Pub. No. 2017/0169930] in view of Iwasaki [U.S. Pub. No. 2011/0193671].
Regarding Claim 1, Kudo et al. shows an inductor component (Fig. 3M with teachings from Fig. 1) comprising: 
an element body (30) including a first magnetic layer (bottom element 37b) and a second magnetic layer (top element 37b) that contain a metal magnetic powder (Paragraph [0077]) and that are laminated along a first direction (see Figs. 3M and 1, top-bottom direction or 7-direction); 
a spiral wiring (21 or 22) disposed between the first magnetic layer and the second magnetic layer (see Figs. 3M and 1, element 21 or 22 disposed between bottom element 37b and top element 37b); 
a vertical wiring (11, 12, 27) connected to the spiral wiring (21 or 22) and extending in the first direction to penetrate the element body (see Figs. 3M and 1, element 11, 12, 27 connected to element 21 or 22 and extending in the top-bottom direction to penetrate the element 30); and 
an external terminal (61 or 62) connected to the vertical wiring (see Fig. 1) and exposed on a first principal surface (top surface) of the element body orthogonal to the first direction (see Figs. 3M and 1, element 61 or 62 connected to element 11, 12, 27 and exposed on a top surface of the element 30 orthogonal to the top-bottom direction), wherein 
the spiral wiring (21 or 22) is disposed on a first plane orthogonal to the first direction (see Figs. 3M and 1, element 21 or 22 is disposed on a first plane orthogonal to the top-bottom direction) and includes a pad part (22b or 25) to which the vertical wiring (11, 12, 27) is 
Kudo et al. does not explicitly disclose a lead-out part extending from the pad part on the first plane and exposed from a side surface of the element body parallel to the first direction.
Iwasaki shows a coil component (Figs. 1-3) teaching and suggesting a lead-out part (19e from element 18e, see Figs. 2-3, Paragraphs [0025], [0030]) extending from the pad part on the first plane (see Figs. 2-3, element 19e extending from element v9, Paragraphs [0025], [0030]) and exposed from a side surface (S5) of the element body parallel to the first direction (see Figs. 2-3, element 19e exposed from a side surface S5 of the element 12 parallel to the z-direction, Paragraphs [0025], [0030]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a lead-out part extending from the pad part on the first plane and exposed from a side surface of the element body parallel to the first direction as taught by Iwasaki for the device as disclosed by Kudo et al. to facilitate anchor-effect force and adhesion force to suppress peeling of an insulator film (Paragraph [0045]).
Regarding Claim 2, Iwasaki shows the lead-out part (19e) extends from the pad part in a direction without turning back toward the spiral part (see Figs. 2-3, element 19e extends from element v9 in a direction without turning back toward element 18).  
Regarding Claim 3, Iwasaki shows the lead-out part (19e) extends from the pad part in a direction opposite to a center side of the spiral part (see Figs. 2-3, element 19e extends from element v9 in a direction opposite to a center side of element 18).  
Regarding Claim 4, Iwasaki shows the lead-out part (19e) is exposed from the side surface of the element body closest to the pad part (see Figs. 2-3, element 19e is exposed from the side surface S5 of the element 12 closest to element v9).
Regarding Claims 6 and 15, Kudo et al. shows an insulating layer (40) coating a surface of the spiral wiring (21 or 22) and containing no magnetic substance (Paragraph [0069]), .

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. in view of Iwasaki as applied to claims 1-2 above, and further in view of Hayashi [JP 05-036533] and Inoue et al. [JP 2000-150241].
Regarding Claims 5 and 14, Kudo et al. in view of Iwasaki shows the claimed invention as applied above but does not show the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part.
Hayashi shows the width of the pad part (a or h) is larger than the width of the spiral part (11-1 or 11-4) and larger than the width of the lead-out part (left portion of element a or h is the lead-out part, see Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Hayashi for the device as disclosed by Kudo et al. in view of Iwasaki to facilitate high Q-factor and self-resonance frequency (Abstract, Purpose). The motivation would also to facilitate conductivity with improve connection reliability that improve adhesion and mechanical strength between conductive layers.
Moreover, Inoue et al. shows a coil device (Fig. 16) teaching and suggesting the width (D) of the pad part (14) is larger than the width (W) of the spiral part (3) and larger than the width (W) of the lead-out part (right portion of element 14 is the lead-out part, see Fig. 16).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Inoue et al. for the device .

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. in view of Iwasaki as applied to claims 1-2 above, and further in view of Hayashi [JP 05-036533] and Ueda et al. [U.S. Pub. No. 2009/0139759].
Regarding Claims 5 and 14, Kudo et al. in view of Iwasaki shows the claimed invention as applied above but does not show the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part.
Hayashi shows the width of the pad part (a or h) is larger than the width of the spiral part (11-1 or 11-4) and larger than the width of the lead-out part (left portion of element a or h is the lead-out part, see Fig. 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Hayashi for the device as disclosed by Kudo et al. in view of Iwasaki to facilitate high Q-factor and self-resonance frequency (Abstract, Purpose). The motivation would also to facilitate conductivity with improve connection reliability that improve adhesion and mechanical strength between conductive layers.
Moreover, Ueda et al. shows a coil device (Fig. 5) teaching and suggesting the width of the pad part (34b) is larger than the width of the spiral part (34) and larger than the width of the lead-out part (L, Paragraph [0039]).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the pad part is larger than the width of the spiral part and larger than the width of the lead-out part as taught by Ueda et al. for the device .

Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. in view of Iwasaki as applied to claim 1 above, and further in view of Sakata [JP 2000-133521].
Regarding Claims 7 and 16, Kudo et al. in view of Iwasaki shows the claimed invention as applied above but does not show the lead-out part includes an oxide film exposed from the side surface of the element body.  
Sakata shows a laminated coil (Figs. 1-3) teaching and suggesting the lead-out part includes an oxide film exposed from the side surface of the element body (Paragraph [0014], lead-out part of element 12 is oxidizing will result in an oxide film exposed from the side surface of element 16).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead-out part includes an oxide film exposed from the side surface of the element body as taught by Sakata for the device as disclosed by Kudo et al. in view of Iwasaki to reduce resin material which can reduce manufacture cost (Paragraph [0014]).
Regarding Claim 8, Sakata shows the oxide film is a metal oxide film (Paragraph [0014], element 12 is made of metal so therefore oxidizing will result in a metal oxide film).  

Claims 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. in view of Iwasaki as applied to claim 1 above, and further in view of Oshima et al. [U.S. Pub. No. 2019/0122800].

Oshima et al. shows a coil component (Figs. 1-2) teaching and suggesting the lead-out part includes an oxide film exposed from the side surface of the element body (Paragraph [0067], lead-out part of element 25 or 26 have metallic oxide will result in an oxide film exposed from the side surface of element 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the lead-out part includes an oxide film exposed from the side surface of the element body as taught by Oshima et al. for the device as disclosed by Kudo et al. in view of Iwasaki to result a contraction factor of the conductive paste at the time of firing is small (Paragraph [0067]).
Regarding Claim 8, Oshima et al. shows the oxide film is a metal oxide film (Paragraph [0067]).  

Claims 9-10 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. in view of Iwasaki as applied to claim 1 above, and further in view of Ha et al. [U.S. Pub. No. 2018/0308617].
Regarding Claims 9 and 17, Kudo et al. in view of Iwasaki shows the claimed invention as applied above but does not show the width of the lead-out part is equal to or less than the width of the spiral part and equal to or greater than 50 µm.  
Ha et al. shows a coil component (Figs. 1-3C, Table 1) teaching and suggesting the width of the lead-out part (121b) is equal to or less than the width of the spiral part (121a) and equal to or greater than 50 µm (Table1, Sample 2).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the width of the lead-out part is equal to or less than 
Regarding Claims 10 and 18, Kudo et al. in view of Iwasaki shows the claimed invention as applied above but does not show the thickness of the lead-out part is equal to the thickness of the spiral part.  
Ha et al. shows a coil component (Figs. 1-3C, Table 1) teaching and suggesting the thickness of the lead-out part (121b) is equal to the thickness of the spiral part (121a, Table 1).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the thickness of the lead-out part is equal to the thickness of the spiral part as taught by Ha et al. for the device as disclosed by Kudo et al. in view of Iwasaki to reduce parasitic and stray capacitance, achieve desirable inductance, and increase self-resonant frequency (Table 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837